Citation Nr: 0611040	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to 
February 1976 and from July 1976 to June 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the St. Louis, Missouri 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In September 2005, the appellant testified during a hearing 
held at the RO before the undersigned Veterans Law Judge.  A 
transcript of the proceeding is of record.  


FINDINGS OF FACT

1.  The veteran was not engaged in combat with the enemy 
during active duty service.  

2.  The veteran's description of the traumatic events he 
purportedly experienced during service is not credible, and 
is not supported by any corroborating evidence.  

3.  A clear or substantiated diagnosis of PTSD based upon a 
verified in-service stressor has not been established.   


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must consider whether VA has complied 
with relevant law and regulations concerning its duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions under applicable 
law and regulations.  The veteran filed an informal claim 
seeking service connection for PTSD in May 2001.  In an 
August 2002 letter, the RO advised the appellant of what 
evidence, if any, was necessary to substantiate his claim and 
it indicated which portion of that evidence the appellant was 
responsible for sending to VA and which portion of that 
evidence VA would attempt to obtain on behalf of the 
appellant.  The veteran was advised to submit any evidence in 
support of the claim.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

The Board acknowledges that during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) requires notification of 
pertinent effective date and disability rating criteria.  In 
this matter, however, as the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date notice requirements are rendered moot.  

In addition, it appears that all necessary development has 
been completed.  The veteran submitted private treatment 
records in connection with the claim.  Moreover, the RO 
assisted the veteran in obtaining identified VA outpatient 
treatment records.  Efforts to obtain VA treatment records 
from VA medical centers in La Jolla and San Francisco, 
California were unsuccessful.  Moreover, he provided 
testimony in support of the claim during the hearing in 
September 2005.  Following the hearing, the record was left 
open for a period of 60 days in order to allow the appellant 
to obtain and submit additional evidence.  In January 2006, 
he submitted a duplicate medical record and an Army record, 
but did not submit any new medical evidence.  

Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Accordingly, appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If a psychosis, to include 
schizophrenia, is manifested to a degree of 10 percent within 
one year after separation from service, such disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may also be established on the basis of a 
post-service initial diagnosis of a disease, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d).  

Personality disorder and mental deficiency are not diseases 
or injuries subject to VA service connection benefits.  
38 C.F.R. § 3.303(c).  

In order to establish service connection for PTSD, there must 
be a current medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and medical evidence of a causal nexus between 
current symptomatology and the verified in-service stressor.  
38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b).

If there is no verified combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, at 288-289 (1994).  The veteran's 
testimony by itself cannot establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163 at 
166 (1996).  Further, an opinion by a mental health 
professional based upon a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  Moreau v. Brown, 9 Vet. App. at 395-96 (1996); 
Cohen v. Brown, 10 Vet. App. 128 (1997). 

Regarding PTSD, the first question to resolve is whether the 
veteran experienced an in-service stressor.  Without such 
corroboration of an in-service stressor, the diagnosis of 
PTSD has no probative value. See Moreau, 9 Vet. App. at 395-
396; Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).

In this matter, the veteran does not allege, and the record 
does not otherwise show, that he served in combat.  With 
respect to his PTSD stressors, the appellant initially 
alleged that PTSD was the result of missions in Thailand and 
East Berlin.  He stated that he was arrested and interrogated 
on suspicion of espionage.  

During the hearing in September 2005, the veteran was more 
specific with respect to the alleged PTSD stressors.  He 
stated that he was arrested by military intelligence and West 
German intelligence personnel on May 7, 1977.  He stated that 
he was detained, interrogated, and tortured and ultimately, 
released to his barracks on May 9, 1977.  He alleged that he 
sustained bruises to his body and injury to his testicles and 
was treated for such, in an emergency room in Stagler, 
Germany.  

The Board has considered such evidence, and considered the 
veteran's contentions, but finds, however, that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  

With respect to the alleged stressor, while the veteran's 
service medical records and service personnel records are of 
record, they do not corroborate that the stressor, as alleged 
by the appellant, actually occurred.  The service medical 
records do not show complaints of treatment for a psychiatric 
disorder.  They do note that the veteran sought a change in 
duty station or an early discharge due to long standing 
complaints of enuresis.  They do not, however, show treatment 
for bruises on the body or a traumatic testicular injury.  

His service personnel records reflect that he served as a 
cryptologic interceptor.  They also show that he was promoted 
during his military career, progressing from a Private First 
Class to a Specialist Fourth Class.  They do not, however, 
show that he was interrogated and tortured or was otherwise 
suspected of espionage, as alleged.  The veteran submitted an 
October 1977 letter to the Deputy Chief of Staff, 
Intelligence, in support of his claim.  While this letter 
makes reference to the appellant, it does not reference an 
investigation or interrogation of the veteran.  Thus, it is 
insufficient to support his contention that the stressor 
occurred.  

The Board has considered the veteran's testimony and 
statements that discuss the alleged stressor; however, his 
lay statements alone are not enough to establish the 
occurrence of an alleged stressor.  See Moreau v. Brown, 
supra.  

In addition, the Board notes that there is conflicting 
evidence as to whether the veteran is currently diagnosed 
with PTSD.  The veteran has submitted evidence, namely a 
November 2004 letter from K. G., M.D., showing a current 
diagnosis of PTSD.  The examiner noted that it "seemed 
clear" that it was related to a "1978 capture and intense 
forty-eight hour interrogation while serving in the 
military".  While K. G., M.D. noted in a letter that the 
veteran had a diagnosis of PTSD, as noted above, the factual 
predicate of the diagnosis is uncorroborated; thus, the 
diagnosis of PTSD has no probative value.  See Moreau, 9 Vet. 
App. at 395-396.  Moreover, records underlying such diagnosis 
are not associated with the claims file.  Rather, pertinent 
associated treatment records note diagnoses of depression 
with anxiety, and a panic disorder.  They do not show 
treatment for PTSD.  

Treatment records from the VA medical center in St. Louis for 
the period from December 2002 to October 2004 are associated 
with the appellant's claims file.  These records do not 
include a diagnosis of PTSD.  Rather, during a February 2003 
VA psychiatric evaluation, the veteran reported that he was 
interrogated and tortured while serving in the Army in 1977.  
He also stated that he later became oppositional and wanted a 
discharge from the Army.  During a mental status examination, 
the veteran complained of sleep disturbances and vivid 
dreams.  He also complained of anxiety.  The diagnostic 
impression was a nightmare disorder.  The examiner noted that 
there were complaints and test data supporting feelings of 
anxiety, however, the PTSD syndrome was not present.  

Finally, there is evidence attributing a current diagnosis of 
PTSD to a post-service traumatic event.  In this respect, of 
record is a December 1994 letter from licensed psychologist 
R. E. O., Ph. D.  Therein, the psychologist diagnoses the 
veteran with PTSD.  The examiner noted, however, that such 
was due to a life threatening assault that the veteran 
experienced in August 1994.  

In sum, a clear or substantiated diagnosis of PTSD based upon 
a verified in-service stressor has not been established.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for PTSD.  Accordingly, the benefit sought 
on appeal is denied.  


ORDER

Service connection for post-traumatic stress disorder is 
denied.  



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


